DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Allowable Subject Matter
Claims 1 – 4, 6 – 15, and 17 - 21 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a processing circuitry configured to send respective timing control outputs to a plurality of image sensors via one or more control buses, and receive respective images from the plurality of image sensors via a single common data bus based on the respective timing control outputs that are sent to the plurality of image sensors, the single common data bus being different than the one or more control buses, wherein one or more image sensors of the plurality of image sensors are individually configured to capture one image of the respective images by performing a global shutter method, wherein the one or more image sensors individually include a holding capacitance that is configured to temporarily 

Regarding claims 2 – 4, 6 – 7, and 20, these claims are also objected to as being dependent from objected claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest an image sensor configured to capture an image by performing a global shutter method, temporarily hold the image with a holding capacitance, receive a timing control output via a control bus, and output the image that is captured via a single common data bus based on the timing control output, the single common data bus being different than the control bus, and the single common data bus being shared with other image sensors, wherein, to capture the image by performing the global shutter method, the image sensor is further configured to capture the image by performing the global shutter method on an array of pixels; in combination with other elements of the claim.

Regarding claims 9 – 11 and 21, these claims are also objected to as being dependent from objected claim 8.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest a single common data bus; one or more control buses that are different than the single common data bus; a plurality of image sensors that are connected to the single 

Regarding claims 13 – 15 and 17 - 19, these claims are also objected to as being dependent from objected claim 12.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US Patent No. 11,070,754) teaches regulator with capacitor in combination with pixel array.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/USMAN A KHAN/
Usman Khan
10/14/2021Primary Examiner, Art Unit 2696